Title: From George Washington to Philip Schuyler, 9–11 July 1779
From: Washington, George
To: Schuyler, Philip


        
          Dear Sir
          New Windsor July the 9th[-11] 1779
        
        On sunday I had the pleasure to receive Your favors of the 18th 19th & 30th Instant.
        In the spring 1778 Congress determined on a half pay establishment for seven years in favor of those Officers who remain in service till the end of the War. This is the only one that exists at present.
        
        I am exceedingly obliged by the Canada intelligence, which I have transmitted to Genl Sullivan. I have nothing in particular in charge for the person returning. Your own good judgement will direct his inquiries & those of your friend to every material and interesting point.
        Bettis in whose favour you interested yourself, was pardoned on the 4th Instant, the Anniversary of our Independence, with several Other prisoners in the same unhappy predicament.
        The intelligence we had from Carolina—though through various channels and in such a way as to give it an air of authenticity—was destitute, I believe, of any foundation. However, I am happy in thinking that the Enemy as yet have done nothing to effect.
        We have accounts that a Vessel has lately arrived at Boston, the Captain of which says he parted with Ten Men of War off the Western Islands, going to reinforce Count D’Estaing. It is farther said in the philadelphia papers that the Court of Spain has acceded to our independence—and I believe there have been some private Letters received there from the Havannah announcing this. I hope it is true.
        The Enemy have fallen down from Stoney and Verplanks points, leaving strong Garrisons at both. They have sent a Detachment into the sound and from the advices received to day, they have landed at New Haven. It would seem that they are determined to pursue the predatory plan of War threatned by the Commissioners—and sanctioned by parliament on a subsequent discussion of the matter.
        Your promise of a visit gives me great pleasure—and you will permit me to assure You, that it will make me happy. I parted with Mrs Washington when we marchd for the Clove and she returned to Virginia. She also would have been very happy to have seen You. I am Dr sir with sentiments of the most perfect regard & respect Yr Most Obedt Hbl. servt
        
          G. Washington
        
        
          
            P.S. July 11
          
          The Enemy have plundered New Haven—burnt some Houses there—part of East Haven—and on the 7th almost the Whole of Fairfield and a great part of the parish of Greens farms, according to the advices I have received.
        
      